UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6827



ELMER EUGENE HEATH,

                                               Plaintiff - Appellant,

          versus


CORRECTIONS CORPORATION OF AMERICA; DOCTOR
KRANTZ; THOMAS BEASLEY; DON HUTTO; DAVID
MYERS, CCA President; PRISON REALTY TRUST,
INCORPORATED; J. MIKE QUILAN, Vice-Chairman;
PAMLICO PRIVATE PRISON; ASSISTANT WARDEN
BRANDON; ASSISTANT WARDEN HOLIDAY; WEST WING
SUPERINTENDENT EDWARDS; CHIEF OF SECURITY
GOMEZ; COLEY SMITH, Officer; GARY SIMPSON,
Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-01-93-5-F(3))


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elmer Eugene Heath, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elmer Eugene Heath appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Heath v. Corrections Corp. of Am., No. CA-01-

93-5-F(3) (E.D.N.C. filed Apr. 26, 2001; entered Apr. 27, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2